DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 1-8 stand rejected under Section 102.  Claim 15 stands rejected under Section 103.    Claim 15 stands rejected under Section 112(a) for lack of enablement.  Claims 1-14 stand rejected under Section 112(b).  The specification and drawings stand objected to.
Applicants amended claims 1, 9, and 13, canceled claims 6-8, 11, 12, and 15, and added new claims 16-19.  Applicants provided amendments to the specification.  Applicants argue that the application is in condition for allowance.
Turning first to the specification objections: Applicants’ amendments address the previously noted objections and are accepted and entered.  No new matter has been added.  The previously noted objections to the specification are withdrawn.
Drawing objection: Applicants’ amendment to the specification addressed the drawing objection.  No new matter has been added.  The drawing objection is withdrawn.
Section 112(a) rejection: Applicants’ cancellation of claim 15 renders moot the Section 112(a) rejection.  The Section 112(a) rejection is withdrawn as moot.

Section 103 rejection: Applicants’ cancellation of claim 15 renders moot the Section 103 rejection.  The Section 103 rejection is withdrawn as moot.
Section 102 rejections: Applicant's arguments filed December 13, 2021 have been fully considered but they are not persuasive.  Applicants state that the subject matter of claim 11 had not been rejected over Im, and have placed its subject matter in claim 1.  However, the amendment to claim 1 does not include all limitations of the claims from which claim 11 depends.  Thus the scope of claim 1 is different from original claim 11.  
The Im reference shows dimensions for the upper and lower portions of the openings, and when these are measured and the upper portion measurement is divided by the lower portion measurement, the ratio falls within the claim limitations.  To the extent that claim 1 requires all pixel openings to meet this claim limitation, two of the three pixel openings meet the claim limitation, while the third pixel opening is sufficiently close to be an obvious variant.  For these reasons, claims 1-5, 16, and 17 are rejected under Section 102 or Section 103.  
Claim 19 is allowable.  Claims 9, 10, 13, and 14 would be allowable once the Section 112(b) issues and claim objections were addressed.  Claim 18 is objected to for depending from a rejected base claim, but would be allowable if placed in independent form including all limitations of the claim(s) from which claim 18 depends, and if the Section 112 rejections and claim objections were addressed.
Claim Objections
Claims 1-5, 9, 10, 13, 14, and 16-18 are objected to because of the following informalities:
Claim 1, line 3: Change “comprise” to “comprising”.
Claim 1, line 7:  Change “correspond” to “corresponding”.
Claim 1, line 9: Add “wherein” at the beginning of the line.
Claim 1, line 12: Add “wherein” before “a ratio”.
Claim 1, line 13:  The claim refers to “a plurality of sub-pixel openings”, plural, but in line 13, the claim refers to “the sub-pixel opening”, singular.  This language raises a question as to whether the reference is to all sub-pixel openings or only a specific sub-pixel opening.  Please clarify.
Claims 2-5 and 16-18 are objected to for depending from an objected-to base claim, claim 1.
Claim 9, line 4:  Change “comprise” to “comprising”.
Claim 9, line 8: Change “correspond” to “corresponding” and at the end of the line, change “and” to “wherein”
Claim 9, line 14:  The claim refers to “a plurality of sub-pixel openings”, plural, but in line 14, the claim refers to “the sub-pixel opening”, singular.  This language raises a question as to whether the reference is to all sub-pixel openings or only a specific sub-pixel opening.  Please clarify.
Claims 10, 13, and 14 are objected to for depending from an objected-to base claim, claim 9.
Claim 13, line 2: Change “units” to “unit”.

Claim 14 is objected to for depending from objected-to base claim 13.
Claim 16, line 2: Change “comprise” to “comprises”.
Claim 16, lines 3-5: This language suggests that all three light emitting diodes are in one sub-pixel opening, as in a tandem OLED stack.  However, it appears from the disclosure that each sub-pixel opening is limited to one color.  Please clarify.
Claim 17, line 2: Change “comprise” to “comprises”.
Claim 17, lines 3-5: This language suggests that all three light emitting diodes are in one sub-pixel opening, as in a tandem OLED stack.  However, it appears from the disclosure that each sub-pixel opening is limited to one color.  Please clarify.
Claim 18, line 2: Change “comprise” to “comprises”.
Claim 18, lines 3-5: This language suggests that all three light emitting diodes are in one sub-pixel opening, as in a tandem OLED stack.  However, it appears from the disclosure that each sub-pixel opening is limited to one color.  Please clarify.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 16, 17, and 18, each of which depends from claim 1: As noted above, the language in lines 3-5 suggests that all three light emitting diodes (green, red, and blue) are in one sub-pixel opening, as in a tandem OLED stack.  However, the originally filed disclosure does not support this claim language.  To the extent that claims 16-18 can be interpreted as encompassing a tandem OLED stack, claims 16-18 are rejected for failing to meet the written description requirement. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 9, 10, 13, 14, and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2-5 and 16-18 are rejected to for depending from rejected base claim, claim 1.
Regarding claim 9:  The claim refers to “a plurality of sub-pixel openings”, plural, but in line 14, the claim refers to “the sub-pixel opening”, singular.  This language raises a question as to whether the reference is to all sub-pixel openings or only a specific sub-pixel opening.  Because the claim language is not clear, claim 9 is rejected as indefinite.
Claims 10, 13, and 14 are rejected to for depending from rejected base claim, claim 9.
Claim 16, lines 3-5: This language suggests that all three light emitting diodes are in one sub-pixel opening, as in a tandem OLED stack.  However, it appears from the disclosure that each sub-pixel opening is limited to one color.  Because the claim language is not clear, claim 16 is rejected as indefinite.
Claim 17, lines 3-5: This language suggests that all three light emitting diodes are in one sub-pixel opening, as in a tandem OLED stack.  However, it appears from the disclosure that each sub-pixel opening is limited to one color.  Because the claim language is not clear, claim 17 is rejected as indefinite.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Im, U.S. Pat. Pub. No. 2012/0313844, Figures 1, 2.





    PNG
    media_image1.png
    628
    404
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    335
    499
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    328
    453
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    284
    468
    media_image4.png
    Greyscale








    PNG
    media_image5.png
    620
    745
    media_image5.png
    Greyscale
 

    PNG
    media_image6.png
    538
    718
    media_image6.png
    Greyscale

Regarding claim 1: Im Figures 1-4 disclose a display substrate, comprising: a plurality of sub-pixel units (20, 10, 30) arranged in a plurality of rows and a plurality of columns (L1, L2, L3, L4), the plurality of columns (L1, L2, L3, L4) of the sub-pixel units prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)”).
Regarding claim 2, which depends from claim 1: Im discloses that the solid color sub-pixel unit columns (L1, L4) comprise green sub-pixel units (10) corresponding to green color, and the mixed color sub-pixel unit columns (L2, L3) comprise alternating Id. ¶ 50.
Regarding claim 3, which depends from claim 2: Im discloses that an area of a green sub-pixel unit (10) is smaller than an area of a red sub-pixel unit (20), and an area of a green sub-pixel unit (10) is smaller than an area of a blue sub-pixel unit area (30).  See Im Figure 1.
Regarding claim 4, which depends from claim 3: Im discloses that an opening shape of the green sub-pixel unit (10) is a rectangle or an ellipse, an angle formed between a long axis of the ellipse and a column direction, and a direction of a long axis of any one of the green sub-pixel units is opposite to a direction of a long axis of an adjacent green sub-pixel unit.  See Im Figure 1 (rectangle).  The two options for this claim are rectangle and ellipse, and in the case of the ellipse, the additional limitations apply.  Otherwise, the additional limitations do not apply to the rectangle shape.
Regarding claim 5, which depends from claim 3: Im discloses that the area of the red sub-pixel unit (20) is smaller than the area of the blue sub-pixel unit (30), and wherein each of an opening shape of the red sub-pixel unit (20) and an opening shape of the blue sub-pixel unit (30) are rectangular.  See Im Figure 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Im.
Regarding claim 16, which depends from claim 1: Im discloses each of the sub-pixel units comprise an organic light emitting diode (pixel electrodes 121-123, organic layers (131, 132, 140; common electrode 150) and at least a portion of the organic light emitting diode is located in the corresponding sub-pixel opening, the organic light emitting diode includes a red organic light emitting diode (122, 132, 140, 150), a green organic light emitting diode (121, 131, 140, 150), and a blue organic light emitting diode (123, 140, 150), wherein a ratio of an opening area of an upper portion of a sub-pixel opening corresponding to the red organic light-emitting diode to an opening area of a lower portion of the sub-pixel opening corresponding to the red organic light emitting diode is approximately 1.4, which near the claimed range of between 1.45 and 1.55.  Im renders obvious claim 16 because the opening is close enough to be considered an obvious variant.  MPEP § 2144.05(I) (“…a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)”).
Regarding claim 17, which depends from claim 1: Im discloses each of the sub-pixel units comprise an organic light emitting diode (pixel electrodes 121-123, organic layers (131, 132, 140; common electrode 150) and at least a portion of the organic light emitting diode is located in the corresponding sub-pixel opening, the organic light emitting diode includes a red organic light emitting diode (122, 132, 140, 150), a green prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)”).

Allowable Subject Matter
Claims 9, 10, 13, 14, and 19 are allowed.
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With regard to claim 9: The claim has been found allowable because the prior art of record does not disclose “the sidewall of the sub-pixel opening having a slope angle of between 20° and 40° with the bottom wall of the sub-pixel opening”, in combination with the remaining limitations of the claim.

With regard to claim 18: The claim has been found allowable because the prior art of record does not disclose “wherein a ratio of an opening area of an upper portion of a sub-pixel opening corresponding to the green organic light-emitting diode to an opening area of a lower portion of the sub-pixel opening corresponding to the green organic light emitting diode is between 1.2 and 1.3”, in combination with the remaining limitations of the claim.
With regard to claim 19: The claim has been found allowable because the prior art of record does not disclose “the sidewall of the sub-pixel opening has a slope angle of between 20° and 40° with the bottom wall of the sub-pixel opening”, in combination with the remaining limitations of the claim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897